Casey, J.
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Comptroller which denied petitioner’s application for accidental disability retirement benefits.
Petitioner was a police officer with the Nassau County Police Department for more than 20 years. Following an injury that he sustained while assisting in the removal of a motor vehicle from the scene of an accident when the vehicle rolled over pinning him against a cement wall, petitioner *902returned to duty but only for restricted assignments. He continued on restricted assignments until he retired. His application for accidental disability retirement was disapproved by respondent Comptroller upon a determination that petitioner is not permanently incapacitated from the performance of duties as a police officer.
The documentary evidence introduced at the hearing showed that petitioner is permanently incapacitated from performance of the patrol duties which he was performing at the time of his accident, but that he is not permanently incapacitated from the performance of duties on restricted assignments. Petitioner has been certified as fit for such restricted assignments by the police surgeon. Such certification for restrictive assignments, which is a police officer assignment involving a police function, supplies substantial evidence to support the denial of petitioner’s application for accidental disability retirement benefits. Contrary to petitioner’s contention, the issue is not whether petitioner is physically incapacitated from performing the normal duties of a police officer; the issue is whether petitioner is capable of performing the duties " 'required of him’ ” (Matter of Glaski v Regan, 115 AD2d 111, 112). Petitioner performed the duties "required of him” for approximately a year after the accident. Substantial evidence supports the Comptroller’s determination and it should be confirmed.
Cardona, P. J., Mercure, White and Peters, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.